Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 31, drawn to method of manufacturing a metallic rotor with steps of clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool to produce an outer surface geometry of the rotor; wherein the cutting tool is advanced along an axis of advance that is parallel to the central longitudinal axis of the workpiece, and the cutting tool rotates around a tool rotation axis that is parallel to the central longitudinal axis of the workpiece; and wherein the outer surface of the rotor is not produced in a three-axis whirling process.
Group II, claims 32-41 and 44-49, drawn to method of manufacturing a rotor of an eccentric screw pump, comprising the steps of: clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool, wherein a milling tool is used as the cutting tool and the rotor is produced in a milling process.
Group III, claim 42, drawn to method of manufacturing a metallic rotor of an eccentric screw pump, the method comprising the step of manufacturing the rotor by an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of a geometric data of the rotor.
Group IV, claim 43, drawn to method of manufacturing a stator core for a stator of an eccentric screw pump, the method comprising the step of: manufacturing the stator core by an additive manufacturing process in which a selective material deposition process or a selective material curing process is controlled based on a geometric data of the stator core.
Group V, claims 50 and 52-63, drawn to rotor for an eccentric screw pump, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is produced in a milling process  in which a milling tool rotating about a tool rotation axis which is not parallel to a central longitudinal axis of the rotor is used for the machining production of the rotor from a workpiece.
Group VI, claims 51 and 64-75, drawn to rotor for an eccentric screw pump, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is manufactured in an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of the geometric data of the rotor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is drawn to method of manufacturing a metallic rotor; wherein the cutting tool is advanced along an axis of advance that is parallel to the central longitudinal axis of the workpiece, and the cutting tool rotates around a tool rotation axis that is parallel to the central longitudinal axis of the workpiece; and wherein the outer surface of the rotor is not produced in a three-axis whirling process while Group II is drawn to method of manufacturing a rotor, wherein a milling tool is used as the cutting tool and the rotor is produced in a milling process.
Group I and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is drawn to drawn to method of manufacturing a metallic rotor with steps of clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool to produce an outer surface geometry of the rotor; wherein the cutting tool is advanced along an axis of advance that is parallel to the central longitudinal axis of the workpiece, and the cutting tool rotates around a tool rotation axis that is parallel to the central longitudinal axis of the workpiece; and wherein the outer surface of the rotor is not produced in a three-axis whirling process while Group III is drawn to a method of manufacturing a metallic rotor, the method comprising the step of manufacturing the rotor by an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of a geometric data of the rotor.
Group I and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is drawn to method of manufacturing a metallic rotor with steps of clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool to produce an outer surface geometry of the rotor; wherein the cutting tool is advanced along an axis of advance that is parallel to the central longitudinal axis of the workpiece, and the cutting tool rotates around a tool rotation axis that is parallel to the central longitudinal axis of the workpiece; and wherein the outer surface of the rotor is not produced in a three-axis whirling process while Group IV is drawn to method of manufacturing a stator core for a stator, the method comprising the step of: manufacturing the stator core by an additive manufacturing process in which a selective material deposition process or a selective material curing process is controlled based on a geometric data of the stator core.
Group I and V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is drawn to method of manufacturing a metallic rotor with steps of clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool to produce an outer surface geometry of the rotor; wherein the cutting tool is advanced along an axis of advance that is parallel to the central longitudinal axis of the workpiece, and the cutting tool rotates around a tool rotation axis that is parallel to the central longitudinal axis of the workpiece; and wherein the outer surface of the rotor is not produced in a three-axis whirling process while Group V is drawn to a rotor, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is produced in a milling process in which a milling tool rotating about a tool rotation axis which is not parallel to a central longitudinal axis of the rotor is used for the machining production of the rotor from a workpiece.
Group I and VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is drawn to method of manufacturing a metallic rotor with steps of clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool to produce an outer surface geometry of the rotor; wherein the cutting tool is advanced along an axis of advance that is parallel to the central longitudinal axis of the workpiece, and the cutting tool rotates around a tool rotation axis that is parallel to the central longitudinal axis of the workpiece; and wherein the outer surface of the rotor is not produced in a three-axis whirling process while Group VI is drawn to rotor, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is manufactured in an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of the geometric data of the rotor.
Group II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is drawn to method of manufacturing a rotor, comprising the steps of: clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool, wherein a milling tool is used as the cutting tool and the rotor is produced in a milling process, while Group III is drawn to method of manufacturing a metallic rotor, the method comprising the step of manufacturing the rotor by an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of a geometric data of the rotor.
Group II and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is drawn to method of manufacturing a rotor, comprising the steps of: clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool, wherein a milling tool is used as the cutting tool and the rotor is produced in a milling process, while Group IV is drawn to method of manufacturing a stator core for a stator, the method comprising the step of: manufacturing the stator core by an additive manufacturing process in which a selective material deposition process or a selective material curing process is controlled based on a geometric data of the stator core.
Group II and V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is Group II, claims 32-41 and 44-49, drawn to method of manufacturing a rotor, comprising the steps of: clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool, wherein a milling tool is used as the cutting tool and the rotor is produced in a milling process, while Group V is drawn to a rotor, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is produced in a milling process in which a milling tool rotating about a tool rotation axis which is not parallel to a central longitudinal axis of the rotor is used for the machining production of the rotor from a workpiece.
Group II and VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is drawn to method of manufacturing a rotor, comprising the steps of: clamping a workpiece extending along a central longitudinal axis in a workpiece clamping device; and removing material from the workpiece with a cutting tool, wherein a milling tool is used as the cutting tool and the rotor is produced in a milling process, while Group VI is drawn to rotor, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is manufactured in an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of the geometric data of the rotor.
Group III and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is drawn to method of manufacturing a metallic rotor, the method comprising the step of manufacturing the rotor by an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of a geometric data of the rotor, while Group IV is drawn to method of manufacturing a stator core for a stator, the method comprising the step of: manufacturing the stator core by an additive manufacturing process in which a selective material deposition process or a selective material curing process is controlled based on a geometric data of the stator core.
Group III and V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is drawn to method of manufacturing a metallic rotor, the method comprising the step of manufacturing the rotor by an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of a geometric data of the rotor, while Group V is drawn to rotor, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is produced in a milling process in which a milling tool rotating about a tool rotation axis which is not parallel to a central longitudinal axis of the rotor is used for the machining production of the rotor from a workpiece.
Group III and VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is drawn to method of manufacturing a metallic rotor of an eccentric screw pump, the method comprising the step of manufacturing the rotor by an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of a geometric data of the rotor, while Group VI is drawn to a rotor, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is manufactured in an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of the geometric data of the rotor (the Examiner would like to note that Group VI is not limited to a metallic rotor, where a plastic or composite rotor that is not metal is encompassed by Group VI).
Group IV and V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group IV is drawn to method of manufacturing a stator core for a stator of an eccentric screw pump, the method comprising the step of: manufacturing the stator core by an additive manufacturing process in which a selective material deposition process or a selective material curing process is controlled based on a geometric data of the stator core while Group V is drawn to rotor, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is produced in a milling process in which a milling tool rotating about a tool rotation axis which is not parallel to a central longitudinal axis of the rotor is used for the machining production of the rotor from a workpiece.
Group IV and VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group IV is drawn to method of manufacturing a stator core for a stator, the method comprising the step of: manufacturing the stator core by an additive manufacturing process in which a selective material deposition process or a selective material curing process is controlled based on a geometric data of the stator core while Group VI is drawn to a rotor, the rotor having a helical geometry with a central worm axis that winds helically around a central longitudinal axis of the rotor, wherein the rotor is manufactured in an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of the geometric data of the rotor.
Group V and VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group V is Group V, claims 50 and 52-63, drawn to rotor, wherein the rotor is produced in a milling process  in which a milling tool rotating about a tool rotation axis which is not parallel to a central longitudinal axis of the rotor is used for the machining production of the rotor from a workpiece, while Group VI is drawn to a rotor, wherein the rotor is manufactured in an additive manufacturing process comprising a laser sintering process or a laser melting process, in which a selective material application process or a selective material curing process is controlled on the basis of the geometric data of the rotor.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction and the applicant is overseas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746